DETAILED ACTION
This communication is responsive to the instant application filed on 02/26/2021.
Claims 1 and 9-10 are amended. Claims 1-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d).  The certified copy has been filed in parent Application No. JP2020-093045 filed on 05/28/2020.


Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 02/26/2021 has been acknowledged and recorded.  See attached forms PTO-1449, see MPEP §609.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al., US Pub. No. 20200344233 (hereinafter as “Lai”) in view of IIZUKA, US Pub. No. 20200394162 (hereinafter as “IIzuka”).

Regarding claim 1, Lai teaches: a migration support system comprising a node of a first distributed ledger system built on a blockchain platform, wherein the node includes: 
5a storage device that holds information on organizations (par. [0043] “… a plurality of user client devices 106A-C (e.g., such as mobile devices, smart phones, tablets, PCs, etc.) through host organization 110. In one embodiment, a database system 130 includes databases 155A and 155B, for example, to store application code, object data, tables, datasets, and underlying database records comprising user data on behalf of customer organizations 105A-C (e.g., users of such a database system 130 or tenants of a multi-tenant database type database system or the affiliated users of such a database system” wherein the database system 130 having a storage device that stores=holds information of organizations; par. [0046] further discloses “the customer organizations”, “host organizations”, [0049] “store data on behalf of one of the customer organizations” ) that are allowed to participate in a distributed ledger system on each of blockchain platforms (par. [0003] “the field of distributed ledger technology and API gateways or platforms. …for implementing a role based access control and authorization validator via blockchain smart contract execution using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment”; pars. [0108] “each of the plurality of tenants are participating nodes 399 with the blockchain; ..., the login request requesting access to a user profile associated with a first one of the plurality of tenants; an authenticator 350 to authenticate the user device 398 and to retrieve a user profile from the blockchain based on the authentication of the user device, in which the user profile is stored as a blockchain asset within the blockchain …; a blockchain consent manager 342 to prompt the user device to grant user consent (e.g., element 341 showing granted consent) to share the protected data with a second one of the plurality of tenants (e.g., via a GUI 386 transmitted and managed by GUI manager 385); and a super community tenant bridge 343 to share the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node.”, wherein the stored profile is interpreted as the information, which is/are hold/stored in the storage device of the tenants=organizations system, and the grant for permitting access stored information/data in profile is implemented as “allow to participate” as claimed and [0169] “the distributed RBAC model is utilized with roles and permissions being stored or persisted within an AccessChain configured blockchain platform”, and [0291] “Distributed Ledger Technology and blockchain platforms specifically solve the issue of trust..., but the historical data is always accessible, and further still, all participating nodes for the blockchain cooperatively contribute to consensus based upon an agreed consensus model.”).

Lai does not explicitly teaches “a computing device configured to, when the first distributed ledger system is migrated to another blockchain platform to build 10a second distributed ledger system, record, in a distributed ledger of the first distributed ledger system, correspondence between organizations participating in the first distributed ledger system and organizations participating in the second distributed ledger system, based on information on organizations that are allowed to 15participate in each distributed ledger system on the blockchain platform and the other blockchain platform, the information being held in the storage device.”
In the same field of endeavor (i.e., data migration processing), IIzuka teaches:
 a computing device configured to, when the first distributed ledger system is migrated to another blockchain platform to build 10a second distributed ledger system (par. [0012] “adds a new distributed ledger node” is interpreted as build the second distributed ledger system, and “a copy of the distributed ledger from an existing distributed ledger node” is interpreted as the “migrated”; fig. 1 elements 372s are interpreted as the “blockchain platform” and wherein each node is interpreted as system; pars. [0013] “In a blockchain system…new server is required to make a copy of all the data…”, and [0017] “…the distributed ledger nodes are built across multiple organizations…”, [0020] “…efficient copying of a blockchain …”), record, in a distributed ledger of the first distributed ledger system, correspondence between organizations participating in the first distributed ledger system and organizations participating in the second distributed ledger system, based on information on organizations that are allowed to 15participate in each distributed ledger system on the blockchain platform and the other blockchain platform (fig. 1 shown as the record correspondence (e.g., links) between the org1 – org4 and the distributed ledger nodes 400s, and the blockchain platform 372s, par. [0133] “referring to the participating member management information 38, associates the name of each distributed ledger node 3 with the corresponding block segment” wherein the block segment is the organization node (see par. [0158]); and further in par. [0040] disclosed the “allow” concept: e.g., “An identity confirmation unit 52 in the new distributed ledger node 3 described above compares the contents of the blocks at the same location acquired from the plurality of distributed ledger nodes 3 (the second distributed ledger node group) with each other, and verifies the result. When the result of the verification indicates that the contents of the blocks are the same, the identity confirmation unit 52 copies the block 531 from the copy buffer 53 and builds a blockchain 372”, pars. [0045], e.g., “records the history of the TX and the execution result in the distributed ledger 37”, and [0047] “…, it is assumed that a pair of a secret key and a public key is used to authenticate a participating member, sign a TX, control SC execution authority, and the like. Note that key information related to member management is stored and managed in the participating member management information 38”), the information being held in the storage device (see fig. 1 at element 38, e.g., participating member management information database storage=storage device, element 53; and par. [0047] “…. Note that key information related to member management is stored and managed in the participating member management information 38”; and par. [0049] “…, a smart contract (SC) 371, a blockchain (BC) 372, and state information 373 are stored and managed.”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of IIzuka would have provided Lai with the above indicated limitation for performing the operating for the distributed ledger system in copying and record/stored data/content information on the organizations participating on the blockchain platform(s) efficient (IIzuka: Abstract, and pars. [0012-13 and 0038]).
	
Regarding claim 2, IIzuka teaches: 
wherein 20any one node of the first distributed ledger system or the second distributed ledger system further performs a process of copying a distributed ledger of the first distributed ledger system to the other blockchain platform to build the second distributed45 DOCS 126042-0014UT01/4400962 2Docket No. 126042-0014UT01ledger system (Abstract: “a distributed ledger system, wherein, in copying data to a distributed ledger included in a first distributed ledger node from a distributed ledger included in a second distributed ledger node group in the distributed ledger system…”; and fig. 1 shown as the client node 4 in the first system performs copying a distribute ledger at least from element 400s to the blockchain platform 372s to build the distributed ledger node 3 which interpreted as the second system ; par. [0042] “one or more distributed ledger nodes 3 and one or more client nodes 4 (also referred to as a distributed ledger system)”, par. [0056] teaches that the distributed ledger node 3 is the present of a computing system), and linking a blockchain included in the distributed ledger of the first distributed ledger system and a blockchain included in a distributed ledger of the second distributed ledger system based on the correspondence recorded in the distributed 5ledger of the first distributed ledger system (fig. 1 as explained above shown as the linking a blockchain including in a distribute ledger(s), and fig. 4; par. [0053] “plurality of distributed ledger nodes 3 managed by different entities. Examples of the entities include a business entity, an organization, and a vendor. Similarly, it is assumed that there are a plurality of client nodes 4 and a plurality of SC users use different client nodes 4”).  
Regarding claim 3, IIzuka teaches: 
wherein the any one node further performs a process of copying a content of state information of the first distributed ledger system 10to state information of the second distributed ledger system based on the correspondence recorded in the distributed ledger of the first distributed ledger system (fig. 1 as explained above to client node(s) and the distributed ledgers nodes=systems, in particular at element 50; fig. 8 “Updated Content” of distributed ledger”; pars. [0034] “a process of verifying whether the contents of a blockchain copied from a plurality of distributed ledgers are correct” and [0013] “In a blockchain system in which a network is composed of a plurality of servers and each server holds logically the same data, a new server is required to make a copy of all the data on the network in advance to come into a state where the new server participates in the blockchain network and is ready to process transactions”).  



Regarding claim 4, Lai teaches: 
wherein 15the any one node performs a process to be performed when migration is performed to build the second distributed ledger system by executing a smart contract that defines the process. (pars. [0140] “the client service who now owns the role permission definitions, some improvement may nevertheless be realized by migrating some portions to Distributed Ledger Technologies, such as blockchain.”, wherein the client service is interpreted as the node, and the distribute ledger technologies equals to the second distributed ledger systems, and [0172] “…utilizing blockchain and Distributed Ledger Technologies (DLT) to persist and manage the roles, permissions, and user mappings via a distributed system which execute smart contracts.”)

Claims 9-10 are rejected in the analysis of above claim 1; and therefore, the claims are rejected on that basis.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and IIzuka as applied to claims 1-4 and 9-10 above, and further in view of HIMURA et al., US Pub. No. 20190354966 (hereinafter as “Himura”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1.  However, Lai and Iizuka do not explicitly teach the limitations in the claim.
 In the same field of endeavor (i.e., data processing), Himura teaches: 
wherein 20the node records correspondence between a first subgroup built on the first distributed ledger system and a second subgroup built on the second distributed ledger system into a sub-ledger shared within the first subgroup in the storage device (fig. 1: elements 111, 121, 131, 141, and 151: wherein the Distributed Ledger Subsystem is interpreted as the subgroup(s), see further details in fig. 3A at elements 301-308 e.g., sub-ledgers; and pars. [0067], e.g., “logical relationship of the sub-ledgers 301 to 308 in the granularity of the distributed ledger subsystems 111 to 151”, and [0068-71], for instance, “The sub-ledger 301 is shared between the distributed ledger subsystems 111 and 121. In addition, the sub-ledger 302 is shared in the distributed ledger subsystem 121”), and records,46 DOCS 126042-0014UT01/4400962 2Docket No. 126042-0014UT01based on the correspondence recorded in the sub-ledger, correspondence between an organization participating in the first subgroup and a second organization participating in a first subgroup built on the second distributed ledger system into the 5sub-ledger shared within the first subgroup (again fig. 3A: elements 301-308, e.g. sub-ledgers in the organizations 101-104 participating in the subsystems=subgroups at elements 111, 121, 131, 141, and 151, fig. 11A and 12 shown as the records information/data, and pars. [0044] “the ledger data is data recorded in the distributed ledger (or sub-ledger)…”; and [0068-71] as explained above).  
(***Examiner’s note: the term “subgroup” is defined/disclosed in the Applicant’s specification, page 5 at lines 1-8: “a set of nodes belonging to one of the distributed ledger infrastructures obtained by this logical division will be referred to as a "Subgroup". Each node belonging to the above-described subgroup shares the distributed ledger only with the nodes in the same subgroup. When a TX is executed, the node executes an SC installed for each subsystem and updates the data of the distributed ledger associated with the corresponding subgroup.”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Himura would have provided Lai and IIzuka with the above indicated limitation for performing appropriated information sharing across each of the sub-ledgers efficient (Himura: pars. [0002-4]).

	
Regarding claim 6, Lai, Iizuka and Himura, in combination, teach:
wherein any one node of the first distributed ledger system or the second distributed ledger system copies a distributed ledger of 10the first distributed ledger system to the other blockchain platform to build the second distributed ledger system (Iizuka: see par. [0012] “adds a new distributed ledger node” is interpreted as build the second distributed ledger system, and “a copy of the distributed ledger from an existing distributed ledger node” is interpreted as the “migrated”; fig. 1 elements 372s are interpreted as the “blockchain platform”; pars. [0013] “In a blockchain system…new server is required to make a copy of all the data…”, and [0017] “…the distributed ledger nodes are built across multiple organizations…”, wherein the node(s) interpreted as system(s), [0020] “…efficient copying of a blockchain …”), and links a blockchain (Lai: fig. 13A shown as the links the blockchain(s) at elements 699, 1315 and 1316; IIsuka: fig. 1 at elements 372 shown as the links blockchain(s) in the distributed ledger nodes) included in the sub-ledger shared within the first subgroup and a blockchain included in a sub-ledger shared within the second subgroup based on the correspondence recorded in the 15sub-ledger shared within the first subgroup.” (Iizuka: fig. 4 elements 3721-3723 shown as the blockchains, and par. [0049]; and Himura: see figs. 3A, 11A and 12 as explained above to claim 5 for the links for sharing the data/information between the sub-ledgers within the subsystems=subgroups)

Regarding claim 7, Lai, IIzuka, and Himura teaches: 
wherein the any one node copies a content of state information included in the sub-ledger shared within the first subgroup to 20state information included in the sub-ledger shared within the second subgroup based on the correspondence recorded in the sub-ledger shared within the first subgroup (Lai: par. [0248] “a copy of the smart contract”; IIzuka: fig. 1 as explained above to client node(s) and the distributed ledgers nodes=systems, in particular at element 531 is interpreted as sub-ledger, fig. 1, element 373 – State Information, and par. [0013] “to make a copy of all the data on the network in advance to come into a state where the new server participates in the blockchain network and is ready to process transactions”; and Himura: see figs. 3A and 11A).  

Regarding claim 8, Lai, IIzuka, and Himura teach: 
wherein the any one node performs a process to be performed when a distributed ledger system is migrated between the first and second subgroups to build the second distributed ledger system by 5executing a smart contract that defines the process (IIzuka: fig. 1 as explained above to client node(s) and the distributed ledgers nodes=systems, in particular at element 531 is interpreted as sub-ledger, and par. [0071] “execute the contract body using the contract ID as a key. The state information also includes an internal table for holding an execution result of an SC. The content of the internal table is updated each time a TX is executed”; and Himura: see figs. 3A and 11A as disclose subsystems=subgroups, and Abstract: “executing the smart contract, and replies with a transaction reply obtained from the other distributed ledger subsystem to the predetermined device.”, and par. [0017] “transmits a transaction request targeted for ledger data of another sub-ledger different from the common sub-ledger managed by the another distributed ledger subsystem to a predetermined node of another distributed ledger subsystem having the common sub-ledger by receiving a predetermined transaction request from a predetermined device and executing the smart contract…”, wherein the technique of “transmits” is interpreted as “migrated”, and [0225] “…ledger data of another sub-ledger is transmitted based on a value of the transaction argument in the received predetermined transaction request and the adjacent node information by executing the smart contract…” wherein the “predetermined transaction request” is interpreted as “defines the process”).

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169